The opinion of the court was delivered by
Mr. Chief Justice Simpson.
T. E. Moore, as assignee of Fowler, Foster & Co., sought by the summons below to renew an execution issued upon a judgment of the said Fowler, Foster & Co., obtained against B. T. Wood in 1869, the active energy of which execution had expired. The summons below was issued in 1882. Wood appeared and resisted the renewal upon the following grounds: 1st. He claimed that he had never been served with a writ in the case of Fowler, Foster & Co., and the judgment was therefore void. 2nd. That Moore was not the owner of the judgment. And 3rd. That in 1873 he had been regularly discharged in'bankruptcy. His honor, Judge Hudson, heard the case, who, overruling all of defendant’s grounds, ordered the execution renewed according to its terms. Wood appealed.
Whether the defendant had been served with a writ in the original action of Fowler, Foster & Co., so as to give the court jurisdiction of the person of Wood, and whether the first execution issued thereon had been properly returned, and also whether T. E. Moore was the owner of the judgment in question, were all questions of fact, over which we have no jurisdiction, assuming the proceedings below to be in the nature of a case at law. But even if this was otherwise, we think the testimony introduced upon these several questions was sufficient to sustain his honor’s findings thereon.
This brings us to the main question involved, to wit, the effect of the discharge in bankruptcy. It appears that Wood, at the time of his discharge, was in possession of a tract of land, upon which it is alleged that the Fowler, Foster & Co. judgment had *173lien. This had been set apart to him as a homestead, and was not therefore administered in bankruptcy. Wood has subsequently sold this land to another party, and the object of the renewal of the execution, as it is supposed, is to enforce this lien upon said homestead. As to the right, however, of T. E. Moore to follow this land with his renewed execution, his honor adjudged nothing. The naked right to renew was all that was before him, and this right was all that he determined- The decree of his honor upon this branch of the case was based upon the law as laid down in Bump’s Law and Practice of Bankruptcy, pages 140, 141, 142, and Thompson on Homestead and Exemptions, section 400, where it is clearly and distinctly declared that a discharge in bankruptcy does not divest the lien which a creditor may have on the property of the bankrupt, set apart to the bankrupt as an exemption and unadministered by the bankrupt court, holding that such lien as existed before bankruptcy remains undisturbed, and is as capable of being enforced afterwards as before. See also the cases cited in the foot notes by Bump and Thompson above.
Our recent case of Solomons v. Shaw (25 S. C., 112), is not in conflict with the principle announced in Bump. That was a case where the lien of the creditor having been lost by his own laches, he invoked the equity jurisdiction of the court to restore his lien and to sell the property. This court held with the Circuit Court that there was no ground for equity to interpose, and the complaint was dismissed.
It is the judgment of this court, that the judgment of the Circuit Court be aflirmed.